                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


   JAMES T. MORRISON and
   SHIRLEY J, MORRISON,

                          Plaintiffs,

                                                          Civil Action No. 3!19-cy-11

   HARLEYSVILLE WORCESTER                                 JURY DEMANDED
   INSURANCE COMPANY,

                          Defendant.


         DECLARATION OF DANIEL M. BAXTER PURSUANT TO 28 U.S.C. S 1746


          I, Daniel M. Baxter, hereby declare and state, pursuant to 28 U.S,C. 1746, the follou,ing:
                                                                              $


          1.     I   am over the age of eighteen (18) yearc and have personal knowledge of the

   information contained within this Declaration.

          2.      Over the past 30 yeaxs, I have pefomed several thousand indoor air quality and

   forensic envirctunental investigations   in   commercial, industrial, institutional, ard residential

   dwellings. I have special expertise in the analysis of physical evidence, asbestos, and aerosols

   using Optical Microscopy and Electron Microscopy.         I   am one of several authors of the 20lg

   publication"AIHA Technical Guide for ll/ildfire Impact Assessments
                                                                      for the OEHS professional."
   I have o\a'ned and managed several Analltical Microscopy and Chemistl Laboralo es that have

   been certified or accredited by the U.S. Environmental protection Agency, American Industrial

   Hygiene Association and/or the Califomia Department of Health Seryices and cuaently o\rn

   Envirorunental Analysis Associates, Inc. which is an AIHA-LAp acdedited labomtory. The lab




Case 3:19-cv-00011-JRG-DCP Document 38-11 Filed 01/27/20 Page 1 of 2 PageID #: 886
   provides day-to-day microscopy analysis                 of   enviroDmental and building generated aerosolsj

    fire/combustion residue, bioaetosols and materials analysis. I have conducted several thousand

   Indoor    Air   Quality investigations involving allegations              of   fire/combustion residue, dust,

   microbiological contamination or related aerosols or bioaerosols.

            3.      I   was requested to provide my opinions regading the fire residue sampling and

   analysis procedures used by            GllP and EMSL for the fire debris sampling conducted at               73g

   Parkway, catlinburg, Tennessee.              I   prepared a report, dated July 17, 2019, a copy of which is

   attached hereto at Ex.        A.

            4.      My report at Ex. A reflects my opinions regarding the              use   of alcohol wipes as a

   coilection technique for the analysis of wildfire debris by microscopic methods, In summary,

   alcohol wipe samples arc not acceptable because the technique alters or destroys the physical and

   chemical properties of char, ash, and soot particles rendering the results highly uffeliable. In fact,

   peer reviewed litemtule has established that although alcohol wipe sampling is appropdate for the

   collection and analysis            of "organic"      and "chemical,' fire residues, the prccedure       is   not

   recommended for the mictoscopic analysis ofdeposited fire-related particles including char, ash,

   and soot. These limitations are clearly discussed in the           AIHA Technical Guide for Wildfire Impact

   Assessments published in           April 2018.

            I declare/certil,/afTirm under penalty ofperjury that the foregoing is true and conect to the

   best   ofmy knowledge         and believe.

            Executed on    tlf   s the   i94ay       of January 2020.




                                                                   A^*l,4B",P
                                                                    Daniel M. Baxter




Case 3:19-cv-00011-JRG-DCP Document 38-11 Filed 01/27/20 Page 2 of 2 PageID #: 887
